Citation Nr: 1232536	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation, due to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in October 1994, served on active duty from April 1943 to October 1945.  His awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that additional development of this case is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to dependency and indemnity compensation, due to service connection for the cause of the Veteran's death.  

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2011).  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as cardiovascular disorders or malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran's death certificate shows that he died in April 2005 as a result of cardiopulmonary arrest of days' duration due to carcinoma of the liver of months' duration.  At the time of his death, a combined noncompensable rating was in effect for the residuals of a fractured second left rib and for a mild deformity of the nose.  Thus, in order for the appellant to prevail, the evidence must establish that either or both of the Veteran's service-connected disabilities contributed to the Veteran's death.  In the alternative, the appellant may show that the fatal cardiopulmonary arrest or carcinoma of the liver were incurred in or aggravated by service or were manifest to a degree of at least 10 percent during the first year after the Veteran's separation from service.  

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim of entitlement to dependency and indemnity compensation. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  After reviewing the record, the Board finds that it has not.  

In assisting the appellant, VA must notify the appellant of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  With respect to claims for Dependency Indemnity and Compensation, VA must also set forth the following: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007).  The content of the duty to assist notice will depend upon the information provided in the claimant's application; that is, the notice letter should be "tailored" and must respond to the particulars of the application submitted. 38 U.S.C.A. § 5103(a).  

In this case, the Board notes that the RO sent the appellant a duty to assist notice in March 2007.  However, it was not tailored to the appellant's case.  While it is not completely clear on the record whether that fact resulted in any prejudice to the appellant, the Board will consider the notice deficient, so as to grant every possible procedural consideration to the appellant.  Therefore, a notice tailored to the appellant's case must be resent to the appellant.  

In addition to the foregoing, the death certificate shows that the Veteran died in October 1994, while an inpatient at the VA Medical Center in Marion, Illinois.  Despite that fact, the report of the Veteran's final hospitalization has not been requested for association with the Veteran's claims folder.  Such report could be well be relevant to the appellant's claim for dependency and indemnity compensation.  

In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of VA's duties to notify and assist her in the development of her claim of entitlement to dependency and indemnity compensation associated with the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  In so doing, set forth the following: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Ensure that the notice letter is "tailored" and responds to the particulars of the appellant's application for dependency and indemnity compensation.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2011).  

2.  Request that the VA Medical Center in Marion, Illinois provide a copy of the report of the Veteran's final hospitalization, as well as all supporting medical documentation.  Such documentation should include, but is not limited to discharge summaries, daily clinical records, consultation reports, X-ray reports, reports of laboratory studies, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for dependency and indemnity compensation due to service connection for the cause of the Veteran's death.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



